Title: To John Adams from Benjamin Stoddert, 27 September 1798
From: Stoddert, Benjamin
To: Adams, John



Sir
Navy Department 27. Septr. 1798

Having left behind me when I came into Public Service, a Wife & seven Children whom I am anxious to see, and to remove to Philadelphia, as soon as prudence will permit, I have the honor to solicit permission to transfer the duties of my office, to Col. Pickering, about the 15th. or between the 15th. and 20th. October, for about three weeks—Possibly some necessary attention to my private affairs, may require an absence of four, but this I do not expect will be the case.
I mention Col Pickering, because the Duties of the Secy at War, will require all his attention, particularly during the time of my absence—& Mr Wolcott  intends to go to Connecticut for Mrs. Wolcott. I shall endeavour to leave my business in such a state, that it may be perfectly understood, without requiring too much of the attention of Col Pickering.
Decatur is ordered to cruise from Delaware to Cape Henry, ‘till the 15 Novr. when he is to return into port. I shall tomorrow send orders to Barry to cruise for the same time from Delaware Eastward—Truxtun with Phillips, may be expected before the 15th. Novr. from the Havanna, and I shall before I leave Trenton make arrangements to have as much force as possible in readiness in the month of December, to proceed to the West Indies, or whereever ordered. I should suppose, that the three Frigates, and six or seven 20 Gun Ships, and some of smaller size, which will be by that time prepared, might be employed to great advantage in the West Indies, during the Winter months, when there will be but little danger of Enemy Vessels on our Coasts—& when for the same reason, our own Vessels cannot be employed near home, to much advantage.
I have the honor to be / with the highest respect & esteem / Sir Yr. most Obed. Servt

Ben Stoddert